PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Warner et al.
Application No. 14/867,001
Filed: 27 Sep 2015
For: ENABLING FINANCIAL TRANSACTIONS FOR ELECTRONIC GAMING MACHINES
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition under 37 CFR 1.46(b), filed June 9, 2021. 

The petition under 37 CFR 1.46(b) is DISMISSED as inappropriate.

Pursuant to 37 CFR 1.46(a), an application for patent may be made by a person other than the inventor. If the applicant is not the assignee or a person to whom the inventor is under an obligation to assign the invention, a person who shows proprietary interest in the matter may make the application for patent. In that situation, a petition under 37 CFR 1.46(b)(2) may be filed, which must include, inter alia, a showing that such person has sufficient proprietary interest in the matter.

With the instant petition, Petitioner states that “inventor Michael Daly had refused to cooperate with the prosecution efforts of the patentee, Automated Cashless Systems, Inc.”  However, a review of the application file reveals that on December 14, 2015, Applicant filed a 37 CFR 1.63 inventor’s declaration executed by Michael Daly, and that the application issued into a patent on                August 8, 2017. As such, the application for patent has already been “made”, and consideration of the instant petition is dismissed as inappropriate.

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor		    	
Office of Petitions